                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

                                             )
 UNITED STATES OF AMERICA                    )   Criminal Case No. 1:21-cr-33-PB-01
                                             )
          v.                                 )
                                             )
 JOHN RUPERT                                 )
                                             )


                                 PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, an Indictment against the above-named

defendant having been filed in the above-entitled case on the 1st day of March, 2021.

       This 1st day of March, 2021.

                                                    SCOTT W. MURRAY
                                                    United States Attorney


                                                    By: /s/ Georgiana L. MacDonald
                                                       Georgiana L. MacDonald
                                                       Assistant U.S. Attorney


WARRANT ISSUED: ______________________
